Exhibit 10.2

 

EXECUTION COPY

 

SUPPLEMENTAL INDENTURE

 

THIS SUPPLEMENTAL INDENTURE, dated as of October 14, 2009 (this “Supplemental
Indenture”), is entered into by and between GKK CAPITAL LP, a Delaware limited
partnership (the “Company”) and THE BANK OF NEW YORK MELLON TRUST COMPANY,
NATIONAL ASSOCIATION (the “Trustee”).

 

Reference is made to the Junior Subordinated Indenture dated as of January 30,
2009, by and between the Company and the Trustee (the “Indenture”).

 

WHEREAS, the Company desires to amend Section 10.6(a) of the Indenture; and

 

WHEREAS, execution and delivery by the Company of this Supplemental Indenture
has been duly authorized by all requisite corporate action and all other action
required to make this Supplemental Indenture a valid and binding instrument.

 

NOW, THEREFORE, in consideration of the foregoing, the Trustee and the Company
are entering into this Supplemental Indenture pursuant to Section 9.2 of the
Indenture as follows:

 


ARTICLE I
AMENDMENTS TO INDENTURE


 


SECTION 1.01           RELATION TO INDENTURE.  THIS SUPPLEMENTAL INDENTURE
AMENDS AND SUPPLEMENTS THE INDENTURE AND SHALL BE PART AND SUBJECT TO ALL TERMS
THEREOF.  EXCEPT AS AMENDED AND SUPPLEMENTED HEREBY, THE INDENTURE AND THE
SECURITIES ISSUED THEREUNDER SHALL CONTINUE IN FULL FORCE AND EFFECT.


 


SECTION 1.02           DEFINITIONS.  EACH TERM USED HEREIN THAT IS DEFINED IN
THE INDENTURE SHALL HAVE THE MEANING ASSIGNED TO SUCH TERM IN THE INDENTURE
UNLESS OTHERWISE SPECIFICALLY DEFINED HEREIN, IN WHICH CASE THE DEFINITION SET
FORTH HEREIN SHALL GOVERN.


 


SECTION 1.03           SECTION 10.6(A) OF THE INDENTURE IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 


“THE COMPANY COVENANTS AND AGREES WITH EACH HOLDER OF SECURITIES THAT DURING ANY
PERIOD IN WHICH AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, IT
SHALL NOT (I) DECLARE OR PAY ANY DIVIDENDS OR DISTRIBUTIONS ON, OR REDEEM,
PURCHASE, ACQUIRE OR MAKE A LIQUIDATION PAYMENT WITH RESPECT TO, ANY UNITS OF
THE COMPANY’S LIMITED PARTNERSHIP INTERESTS, (II) VOTE IN FAVOR OF OR PERMIT OR
OTHERWISE ALLOW ANY OF ITS SUBSIDIARIES TO DECLARE OR PAY ANY DIVIDENDS OR
DISTRIBUTIONS ON, OR REDEEM, PURCHASE, ACQUIRE OR MAKE A LIQUIDATION PAYMENT
WITH RESPECT TO, OR OTHERWISE RETIRE, ANY SHARES OF ANY SUBSIDIARY’S PREFERRED
STOCK (FOR THE AVOIDANCE OF DOUBT, WHETHER SUCH PREFERRED STOCK IS PERPETUAL OR
OTHERWISE); OR (III) MAKE ANY PAYMENT OF PRINCIPAL OF OR ANY INTEREST OR
PREMIUM, IF ANY, ON OR REPAY, REPURCHASE OR REDEEM ANY DEBT SECURITIES OF THE
COMPANY THAT RANK PARI PASSU IN ALL RESPECTS WITH OR JUNIOR IN INTEREST TO THE
SECURITIES (OTHER THAN (A) REPURCHASES, REDEMPTIONS OR OTHER ACQUISITIONS OF
UNITS OF LIMITED PARTNERSHIP INTERESTS OF THE COMPANY IN CONNECTION WITH ANY
EMPLOYMENT CONTRACT, BENEFIT PLAN OR OTHER SIMILAR


 

--------------------------------------------------------------------------------



 


ARRANGEMENT WITH OR FOR THE BENEFIT OF ANY ONE OR MORE EMPLOYEES, OFFICERS,
DIRECTORS OR CONSULTANTS, IN CONNECTION WITH A DIVIDEND, REINVESTMENT OR LIMITED
PARTNERSHIP INTERESTS PURCHASE PLAN OR IN CONNECTION WITH THE ISSUANCE OF
LIMITED PARTNERSHIP INTERESTS OF THE COMPANY (OR SECURITIES CONVERTIBLE INTO OR
EXERCISABLE FOR SUCH UNITS OF LIMITED PARTNERSHIP INTERESTS) AS CONSIDERATION IN
AN ACQUISITION TRANSACTION ENTERED INTO PRIOR TO AN EVENT OF DEFAULT, (B) AS A
RESULT OF AN EXCHANGE OR CONVERSION OF ANY CLASS OR SERIES OF THE COMPANY’S
LIMITED PARTNERSHIP INTERESTS (OR ANY CAPITAL STOCK OR OTHER LIMITED PARTNERSHIP
INTERESTS OF A SUBSIDIARY OF THE COMPANY) FOR ANY CLASS OR SERIES OF THE
COMPANY’S LIMITED PARTNERSHIP INTERESTS OR OF ANY CLASS OF SERIES OF THE
COMPANY’S INDEBTEDNESS FOR ANY CLASS OR SERIES OF THE COMPANY’S LIMITED
PARTNERSHIP INTERESTS, (C) THE PURCHASE OF FRACTIONAL INTEREST IN THE COMPANY’S
LIMITED PARTNERSHIP INTERESTS PURSUANT TO THE CONVERSION OR EXCHANGE PROVISIONS
OF SUCH LIMITED PARTNERSHIP INTERESTS OR THE SECURITY BEING CONVERTED OR
EXCHANGED, (D) ANY DECLARATION OF A DIVIDEND IN CONNECTION WITH ANY RIGHTS PLAN,
THE ISSUANCE OF RIGHTS, LIMITED PARTNERSHIP INTERESTS OR OTHER PROPERTY UNDER
THE RIGHTS PLAN OR THE REDEMPTION OR REPURCHASE OF RIGHTS PURSUANT THERETO OR
(E) ANY DIVIDEND IN THE FORM OF LIMITED PARTNERSHIP INTERESTS, WARRANTS, OPTIONS
OR OTHER RIGHTS WHERE THE DIVIDEND, OR LIMITED PARTNERSHIP INTERESTS ISSUABLE
UPON EXERCISE OF SUCH WARRANTS, OPTIONS, OR OTHER RIGHTS ARE THE SAME LIMITED
PARTNERSHIP INTERESTS AS THAT ON WHICH THE DIVIDEND IS BEING PAID OR RANKS PARI
PASSU WITH OR JUNIOR TO SUCH LIMITED PARTNERSHIP INTEREST).”


 


SECTION 1.04           THE TRUSTEE ACCEPTS THE TRUST IN THIS SUPPLEMENTAL
INDENTURE DECLARED AND PROVIDED UPON THE TERMS AND CONDITIONS SET FORTH IN THE
INDENTURE.  THE TRUSTEE SHALL NOT BE RESPONSIBLE IN ANY MANNER WHATSOEVER FOR
THE VALIDITY OR SUFFICIENCY OF THIS SUPPLEMENTAL INDENTURE OR THE DUE EXECUTION
HEREOF BY THE COMPANY OR FOR OR IN RESPECT OF THE RECITALS AND STATEMENTS
CONTAINED HEREIN, ALL OF WHICH RECITALS AND STATEMENTS ARE MADE SOLELY BY THE
COMPANY.


 


SECTION 1.05           THIS SUPPLEMENTAL INDENTURE SHALL BECOME EFFECTIVE ONLY
UPON THE SATISFACTION OF THE FOLLOWING CONDITIONS:  (I) THE TRUSTEE SHALL HAVE
RECEIVED A COUNTERPART OF THIS SUPPLEMENTAL INDENTURE DULY EXECUTED BY THE
COMPANY AND THE TRUSTEE, (II) THE DELIVERY OF AN OPINION OF COUNSEL RELATING TO
THIS SUPPLEMENTAL INDENTURE IN ACCORDANCE WITH SECTIONS 1.2(A) AND 9.3 OF THE
INDENTURE, (III) THE DELIVERY OF AN OFFICER’S CERTIFICATE RELATING TO THIS
SUPPLEMENTAL INDENTURE IN ACCORDANCE WITH SECTIONS 1.2 AND 9.3 OF THE INDENTURE,
AND (IV) THE HOLDERS SHALL HAVE PAID ALL ATTORNEYS’ FEES AND DISBURSEMENTS OF
THE TRUSTEE IN CONNECTION WITH THIS SUPPLEMENTAL INDENTURE, WHICH LEGAL EXPENSES
SHALL BE PAID SIMULTANEOUSLY WITH THE EXECUTION OF THIS SUPPLEMENTAL INDENTURE.


 


SECTION 1.06           BY EXECUTION OF THIS SUPPLEMENTAL INDENTURE, TABERNA
PREFERRED FUNDING II, LTD., TABERNA PREFERRED FUNDING III, LTD., TABERNA
PREFERRED FUNDING IV, LTD., TABERNA PREFERRED FUNDING V, LTD., TABERNA PREFERRED
FUNDING VII, LTD. AND TABERNA PREFERRED FUNDING VIII, LTD., COLLECTIVELY AS
HOLDERS OF 100% OF THE OUTSTANDING SECURITIES, HEREBY IN ACCORDANCE WITH
SECTION 9.2 OF THE INDENTURE, (I) CONSENT TO THE TRUSTEE AND THE COMPANY
EXECUTING AND DELIVERING THIS SUPPLEMENTAL INDENTURE, (II) DIRECT THE TRUSTEE TO
EXECUTE AND DELIVER THIS SUPPLEMENTAL INDENTURE AND (III) AGREE TO AND DO HEREBY
RELEASE THE TRUSTEE FOR ANY ACTION TAKEN OR TO BE TAKEN BY THE TRUSTEE IN
CONNECTION WITH ITS EXECUTION AND DELIVERY OF THIS SUPPLEMENTAL INDENTURE AND
FOR ANY LIABILITY OR RESPONSIBILITY ARISING IN CONNECTION HEREWITH.


 


2

--------------------------------------------------------------------------------



 


SECTION 1.07           THIS SUPPLEMENTAL INDENTURE MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL FOR ALL
PURPOSES; BUT SUCH COUNTERPARTS SHALL TOGETHER BE DEEMED TO CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.  THE EXECUTED COUNTERPARTS MAY BE DELIVERED BY
FACSIMILE TRANSMISSION, WHICH FACSIMILE COPIES SHALL BE DEEMED ORIGINAL COPIES.


 


SECTION 1.08           THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THIS
SUPPLEMENTAL INDENTURE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF.


 


SECTION 1.09           IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND
CONDITIONS OF THIS SUPPLEMENTAL INDENTURE AND THE TERMS AND CONDITIONS OF THE
INDENTURE, THE TERMS AND CONDITIONS OF THIS SUPPLEMENTAL INDENTURE SHALL
PREVAIL.


 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the day and year first above written.

 

 

GKK CAPITAL LP,

 

 

as Company

 

 

 

 

By:

Gramercy Capital Corp.,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Roger M. Cozzi

 

 

 

Name: Roger M. Cozzi

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

By:

/s/ Bill Marshall

 

 

Name:

Bill Marshall

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

TABERNA PREFERRED FUNDING II, LTD.

 

TABERNA PREFERRED FUNDING III, LTD.

 

TABERNA PREFERRED FUNDING IV, LTD.

 

TABERNA PREFERRED FUNDING V, LTD.

 

TABERNA PREFERRED FUNDING VII, LTD.

 

TABERNA PREFERRED FUNDING VIII, LTD.

 

(as to Sections 1.05 and 1.06 only)

 

 

 

By:

Taberna Capital Management, LLC,

 

 

as collateral manager

 

 

 

 

 

 

By:

/s/ Michael A. Fralin

 

 

 

Name: Michael A. Fralin

 

 

 

Title: Managing Director

 

Supplemental Indenture Signature Page

 

--------------------------------------------------------------------------------